Judgment, Supreme Court, New York County (John Stackhouse, J., at hearing; Michael Corriere, J., at plea and sentence), rendered May 26, 1998, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
*121Defendant’s suppression motion was properly denied. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The credible testimony of the police officers established that they had a lawful basis to stop the vehicle in which defendant was a passenger (People v Robinson, 97 NY2d 341 [2001]). Furthermore, the officers were justified in patting down defendant after his furtive and suspicious behavior, including hiding his face, turning his back while reaching into his waistband and refusing to show his hands, created a reasonable fear that he might be armed (see People v James, 272 AD2d 75 [2000], lv denied 95 NY2d 965 [2000]). Concur — Tom, J.P., Andrias, Sullivan, Rosenberger and Friedman, JJ.